Citation Nr: 1521409	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-17 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for residuals of a left knee injury, to include scarring.

3.  Entitlement to service connection for residuals of pneumonia, to include asthma, chronic obstructive pulmonary disease (COPD), and bronchitis.



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

For the reasons explained below, the issues of service connection for left knee disability and residuals of pneumonia are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran does not currently have hepatitis B or residuals thereof.




CONCLUSION OF LAW

The criteria for service connection for hepatitis B are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under    38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

In this case, the duty to notify was satisfied by way of a February 2010 pre-adjudication letter, which notified the Veteran of the information and evidence necessary to establish service connection, as well as how VA determines effective dates and disability ratings, and the types of evidence which impacts those determinations. 

VA also has a duty to assist the Veteran in the development of the claim.  This  duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.     38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records and adequately identified post-service private treatment records have been obtained.  He testified that he has not received any VA treatment, and a search for VA treatment records was negative.  He has also been afforded VA examinations.  While the Veteran was awarded Social Security Administration (SSA) disability benefits in January 2006, neither the Veteran nor the record suggests that those benefits were due in any part to hepatitis B.  Thus, they are    not pertinent to the claim decided herein.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) ("When a SSA decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the veteran seeks benefits, relevance is not established.").  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki,  23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the Veterans Law Judge (VLJ) identified the issues to the Veteran, who testified as to the events in service upon which his claims are based, and as to his symptoms during and post service.  The Veteran has not asserted     that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant  to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board finds that there is no indication in the record that any additional existing evidence relevant to the issue to be decided herein is available and not part of the claims file.  Therefore, the Board will proceed to the merits of the Veteran's appeal.

II.  Analysis

The Veteran contends that service connection is warranted for hepatitis B that manifested during service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).


Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Following a review of the record, the Board finds that the evidence demonstrates that the Veteran does not have hepatitis B or residuals thereof.  In this regard, a January 2011 VA examiner noted the Veteran's treatment for viral hepatitis B in service but found no current symptoms of hepatitis B and noted that all laboratory testing for hepatitis A, B, and C is negative for past or current hepatitis infection.  

Similarly, private treatment records dating during or just prior to the relevant period on appeal are silent for diagnosis or treatment for hepatitis B.  On the contrary, ongoing records dating from as early as April 2008 through July 2010 show that  the Veteran's liver was routinely found to be normal, and that he generally denied gastrointestinal symptoms such as abdominal pain, nausea, and vomiting.  While the record does show infrequent gastrointestinal complaints years prior to or during the period on appeal, such as in December 2004 and March 2010, those complaints were not attributed to any hepatitis B.  Indeed, during his Board hearing and in a July 2010 written statement, the Veteran asserted no current problems as a result    of hepatitis B other than his inability to donate blood or sell his plasma.
  
Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A.     § 1110.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As a preponderance of the evidence demonstrates that the Veteran does not currently have hepatitis B or residuals thereof, the Board concludes that the basic criteria for service connection for hepatitis B are not met.  Accordingly, the claim for service connection for hepatitis B is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for hepatitis B is denied.


REMAND

The Board finds that additional development is necessary prior to adjudication of the Veteran's claims for service connection for a left knee disability and residuals of pneumonia, to include chronic obstructive pulmonary disease and asthma.  

Regarding the left knee, the Board finds that an additional opinion is necessary.  The current January 2011 opinion appears to essentially find that a left knee disability preexisted service and was not permanently aggravated therein based on a conclusion that the Veteran's complaints were the normal progression of the left knee disability and based on literature suggesting that osteochondritis manifested by a stable lesion has a good prognosis.  However, in finding no aggravation, the examiner did not provide fully sufficient rationale.  In this regard, no lower extremity abnormalities were found on clinical evaluation during entrance examination in January 1972 and that while he reported having "some aching pain" in his knee prior to service, he complained in service of increasing pain, weakness, instability, stiffness, swelling, effusions, and locking, usually with exercise; and, ultimately he required left knee surgery in service.  Additionally, while the examiner noted in the examination report that service treatment records contained an x-ray showing that the "defect healed," the examiner did not address the significance of March 1976 post-surgery imaging that revealed a possible early form of loose body.  Thus, remand is necessary for an addendum opinion. 

If a disorder was not noted on entering service, the government must show clear  and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness for wartime service under 38 U.S.C.A. § 1111. A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase      in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence   of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Regarding the Veteran's claimed respiratory problems, service treatment records show numerous visits to sick call for coughing and respiratory problems, and clinical findings of rhonchi over the left middle lung field, rales in left lower      lobe, and wheezing on inspiration and expiration.  The Veteran received diagnoses of bronchitis in May 1972 and asthmatic bronchitis in October 1974.  On his September 1975 separation examination, he also reported a chronic cough.  Post-service treatment records show various respiratory diagnoses including pneumonia, bronchitis, obstructive bronchitis with acute bronchitis, COPD, chronic airway obstruction not elsewhere classified, and chronic pulmonary embolism.  In       March 2010, radiology revealed mild interstitial opacity consistent with interstitial pneumonitis or chronic interstitial disease and in July 2010, while seeking treatment for COPD, the Veteran had questions about asbestos, though he did not report any source of asbestos exposure.  Additionally, as early as December 2004, it was noted that the Veteran had pneumonia twice in the last year.  Based on the foregoing, the Board finds that a VA examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also observes that in a July 2010 statement, the Veteran stated that he believed buildings he was assigned to  during Basic Training were built when asbestos was used for insulation on plumbing.  On remand, the Veteran should be asked to provide more detailed information on his claimed asbestos exposure.  The Veteran's service personnel records should also be requested.  It is also noted that the Veteran is a chronic smoker and appears to have a history of working in aircraft parts.  Therefore, information regarding any post-service asbestos exposure should also be sought.

Finally, it appears that there are outstanding treatment records.  In this regard, in December 2004, the Veteran reported having had pneumonia twice in the last year, and in August 2006, he reported having received injections on his left knee in the past.  However, treatment records documenting that prior treatment for pneumonia and left knee problems have not been obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request, through official sources, the Veteran's service personnel records.  All records and/or responses received should be associated with the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
2.  Ask the Veteran to provide additional details regarding the nature of his exposure to asbestos      during service, to include specifically how he was exposed (e.g. mere presence in the building, working on or touching exposed pipe insulation, etc.).  Additionally, ask the Veteran to provide any sources of post-service exposure to asbestos and, if relevant, obtain relevant employment records.

3.  Ask the Veteran to provide the names, addresses,     and approximate dates of treatment of all health care providers, both VA and private, who have treated him for respiratory problems (to include bronchitis, pneumonia, COPD, and asthma) and left knee problems at any time since service, to include any provider of left knee injections prior to August 2006.  After securing any necessary releases, the AOJ should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

4.  Request from the SSA records pertaining to the Veteran's disability claim, to include records pertaining   to his January 2006 award of disability benefits.

5.  After the foregoing development is completed to the extent possible, arrange for the Veteran to undergo a VA respiratory examination to determine whether any current respiratory condition is related to service.  The claims   file must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  The examiner should clearly list all current lung disabilities diagnosed on examination.

Based on a review of the claims folder and examination of the Veteran, as to each diagnosed lung disability identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current lung disability arose in service or is otherwise related to service, to include alleged exposure to asbestos in service.

The examiner should explain the medical basis for the conclusions reached.  In providing the foregoing opinion, the examiner should address the significance of the chronic cough, clinical findings of rhonchi, rales, and wheezing, and diagnoses of bronchitis and asthmatic bronchitis shown in the service treatment records.  If     the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

6.  Then, send the claims file to a VA physician to obtain an additional medical opinion on whether the Veteran's current left knee disability is related to service.  If the examiner determines a new examination is needed to respond to the question posed, one should be scheduled. 

Following review of the claims file, the examiner should respond to the following:

a.  Does the record reflect that the Veteran clearly and unmistakably had a left knee disability that existed prior to his entry on active duty, to include the osteochondritis dissecans treated in service?  Please explain the reason for the conclusion.  

b.  If so, did the preexisting left knee disability undergo a permanent worsening in severity during service (versus a temporary flare-up or exacerbation)?  Please explain the reason for the conclusion.  In doing so, please address the significance of left knee surgery in service. 

c.  If it is determined that there was a permanent worsening of his left knee disability during service, was this permanent worsening clearly and unmistakably the result of the natural progression of the pre-existing disorder?  If the worsening was the result of natural progression, the examiner should explain why the worsening was the result of natural progression rather  than the result of activities and/or incidents of active service.   In doing so, the examiner should address the notations that the left knee symptoms were worsening or progressing with exercise and physical activity in service.

d.  For any pre-existing left knee disability that was permanently worsened beyond normal progression (aggravated) during service, please opine whether any current left knee disability is at least as likely as not (50 percent or greater probability) related to that in-service aggravation or the left knee surgery.  Please explain the reason for the conclusion.

e.  For any current left knee disability identified that did not exist prior to service, please opine whether the current disorder at least as likely as not arose in service or is otherwise related to service.  Please explain the reason for the conclusion.

The rationales for any opinion expressed should be set forth.  If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.)

7.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefit sought on appeal remains denied, the Veteran and any representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


